Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Applicant’s Arguments
	Applicant’s arguments filed 11/05/2021 have been fully considered, but they are not persuasive.  Specifically, Applicant argues that the cited references do not teach "the single animation timer controls the plurality of different types of animations and determines whether to update the display based on time information and progress information for each of the plurality of different types of animations" and “a single animation time is associated with a plurality of running executables" which are not persuasive.
	It is well known in the art that “a timer is a clock that enables us to execute a function at a particular time; using timers you can delay or start the execution of code;” therefore, it is inherent that the claimed single timer can control the execution of the animation codes, therefore, the single timer “controls the plurality of different types of animations” or “determines whether to update 
	As discussed during the Interview dated November 10th, 2021, the claimed “executables” has not been specifically defined to overcome the concept of Chapman’s animation execution commands.  Applicant should provide in the claim a specific definition of “executables” within the scope of the original Disclosure.
.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.



Claims 23-44 are rejected under pre-AlA 35 U.S.C. 103(a) as being unpatentable over OKUYAMA et al (5,867,177) in view of CHAPMAN (Javascript Animation:Tutorial, part 2 - Schillmania.com).


It is noted that Okuyama does not explicitly teach “providing a single animation timer for use with a user interface animator, wherein the single animation time is associated with a plurality of running executables” and using the single animation timer to control the animation windows. However, Chapman teaches that a single animation timer to control the animation windows is well known in the art (Chapman, page 2: So You Want Smooth Animation, Eh?; page 5, Looping: Single vs. Multiple vs Fixed Timelines - A single timer calls a function with a loop: this iterates through all items to be animated and moves them as necessary; the claimed “executables” is broadly interpreted as Chapman’s animation execute commands). Thus, it would have been obvious, in view of Chapman, to configure Okuyama’s method as claimed by using “a single animation timer’ to control the displays of animations. The motivation is to improve the handling individual animations separate states of the object oriented approach 

Claim 24 adds into claim 23 “wherein the plurality of different types of animations comprise transform, frame, and opacity animations” which is obvious in view of animations in the cited references of Okuyama and Chapman because the animations on the cited references can be any well-known type of animations; and the “transform, frame, and opacity” animations are well-known animations, e.g., Okuyama’s animation windows 1000-1003 can transform as scaling, displayed frame changes size according to its window's size, ....

Claim 25 adds into claim 23 “wherein the plurality of different types of animations occur simultaneously” (Okuyama, column 12, lines 7-22).



Claim 27 adds into claim 23 “wherein the user interface animator comprises a class that specifies an interface for subclasses of animation including transform, frame, and opacity animations” which is well-known in the art to arrange the animation files into class/subclass according to their types. It would have been obvious to configure Okuyama’s method as claimed by classifying the animation files into class/subclass according to their types for the purpose of organizing the files on records.



Claims 29-33, 34-37, and 42-44 claim machine readable non-transitory medium storing executable program instructions, data processing system, anda computer device based on the method of the claims 22-28; therefore, they are rejected under a similar rationale.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHU K NGUYEN whose telephone number is (571)272-7645. The examiner can normally be reached M-F 8-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory J. Tryder can be reached on (571) 270-7365. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 
	

/PHU K NGUYEN/Primary Examiner, Art Unit 2616